IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMITTEE OF SEVENTY,                       : No. 36 EM 2017
PHILADELPHIA 3.0, JORDAN STRAUSS,           :
BRIAN KRISCH, AND KATHERINE                 :
RIVERA,                                     :
                                            :
                    Petitioners             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
THE HONORABLE SHEILA A. WOODS-              :
SKIPPER, IN HER OFFICIAL CAPACITY           :
AS PRESIDENT JUDGE OF THE COURT             :
OF COMMON PLEAS OF                          :
PHILADELPHIA,                               :
                                            :
                    Respondent              :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of April, 2017, the Application for Leave to File Original

Process and the Application for Leave to Intervene are GRANTED. The Prothonotary is

DIRECTED to docket the City Commissioners’ preliminary objections, as well as

Petitioners’ answer and supporting brief.

      The Petition for Review in the Nature of Mandamus is DENIED. The Application

to Expedite and the City Commissioners’ preliminary objections are DISMISSED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.

      Justice Dougherty did not participate in the consideration or decision of this

matter.